Order entered June 7, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00656-CV

                     IN RE JOSEPH IVAN FIGUEROA, Appellant

               Original Proceeding from the 401st Judicial District Court
                                 Collin County, Texas
                         Trial Court Cause No. 401-82894-2014

                                        ORDER
                        Before Justices Lang, Myers, and Whitehill

      Based on the Court’s opinion of this date, we DENY relator’s June 4, 2018 petition for

writ of mandamus.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE